Citation Nr: 1725478	
Decision Date: 07/06/17    Archive Date: 07/18/17

DOCKET NO.  10-32 929	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial rating for service-connected post traumatic stress disorder (PTSD), in excess of 10 percent prior to August 17, 2011, and 30 percent thereafter.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The Veteran served on active duty from July 1966 to July 1970.  He has been awarded the National Defense Service Medal; Combat Action Ribbon, Vietnam Service Medal with FMF Combat OPERS Insignia; Republic of Vietnam Campaign Medal; and Purple Heart with two Gold Stars WIA RVN. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO), which granted service connection for PTSD.  A 10 percent evaluation was assigned effective April 30, 2009.  The rating was increased to 30 percent, effective August 17, 2011, via a March 2014 rating action.  Even though the RO increased the schedular rating for the Veteran's disability during the appeal, the issue of entitlement to a higher rating remained on appeal, as the Veteran has not indicated his desire to withdraw that issue.  See AB v. Brown, 6 Vet. App. 35 (1993).    

A video conference was held before the undersigned Veterans Law Judge (VLJ) in March 2017.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

At his video conference, the Veteran and his spouse indicated that his psychiatric symptoms have increased in severity.  His spouse also indicated that the Veteran has been receiving both private as well as VA psychiatric counseling (in Temple, Texas).  These records are not included in the e-file.  


Accordingly, the case is REMANDED for the following action:

1. Ask the Veteran to update the list of the doctors and health care facilities that have treated him for his psychiatric disability to include the private counseling records referred to by the Veteran's spouse at the video conference. This list should include, but is not limited to his primary private physician. Obtain any additional medical treatment records (those not already on file). The aid of the Veteran in securing these records, to include providing necessary authorizations, should be enlisted, as needed.

2. Make arrangements to obtain the Veteran's VA treatment records, from the Temple, Texas VA outpatient clinic; and all outstanding VA outpatient treatment records dated from March 2015 forward.

3. After the above records have been obtained, schedule the Veteran for a VA examination to determine the severity of his psychiatric disorder. All necessary diagnostic testing and evaluation should be performed, and all clinical findings reported in detail. If possible, the appropriate Disability Benefits Questionnaires (DBQs) should be completed.

4. Finally, readjudicate the claim on appeal.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




